February 20, 2015 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Allstate Life Insurance Company Registration Statement on Form S-3, File No. 333- Members of the Commission: Submitted for filing under the Securities Act of 1933 is the above-referenced registration statement on Form S-3.We represent and acknowledge that: • Should the Commission or the Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • The Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; • The Staff’s comments, the Registrant’s changes to the disclosure in response to the Staff’s comments, or the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from this responsibility; and • The Registrant may not assert this action or the Staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. It is our intention that this filing becomes effective on March 10, 2015. We request accelerated effectiveness pursuant to Rule 461, and are enclosing acceleration requests herewith. Please direct any questions or comments to me at (402) 975-6368. Thank you. Very truly yours, /s/ JAN FISCHER-WADE Jan Fischer-Wade Enclosure
